913 So. 2d 1240 (2005)
Miryahya ADILI, Appellant,
v.
Teresa ADILI, Appellee.
No. 4D04-2718.
District Court of Appeal of Florida, Fourth District.
November 9, 2005.
Michael A. Hymowitz of Law Offices of Braverman and Rossi, Fort Lauderdale, for appellant.
No brief filed on behalf of appellee.
PER CURIAM.
The wife filed a petition seeking an injunction for protection against domestic violence. She obtained an ex parte temporary injunction based upon an allegation that her husband threatened to kill her if she filed for divorce. She also requested exclusive possession of the parties' Fort Lauderdale home. The trial court entered a temporary injunction and set a final hearing. The husband contested the injunction, claiming that the wife lived in North Carolina, not Florida, and had not seen the husband for months. Thus, there was no imminent danger to the wife. When the hearing was held, the court heard only from the wife and her witnesses *1241 and ruled in the wife's favor before allowing the husband to present any witnesses or evidence or even cross-examine the wife's witnesses. We reverse, because the husband was denied his fundamental due process right to be heard. See Pope v. Pope, 901 So. 2d 352, 353 (Fla. 1st DCA 2005); Miller v. Miller, 691 So. 2d 528, 529 (Fla. 4th DCA 1997). We remand for a new hearing.
STEVENSON, C.J., WARNER and MAY, JJ., concur.